717 S.E.2d 749 (2011)
STATE of North Carolina
v.
Antonio Medrano ORTIZ.
No. 326P11.
Supreme Court of North Carolina.
October 6, 2011.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Antonio Medrano Ortiz, for Ortiz, Antonio Medrano.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of August 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th of October 2011."